department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number fax number employer_identification_number number release date se t eo ra t pe date date a b c d e dear ------------------ we have considered your ruling_request dated date on the proper treatment of the termination of b and whether the termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code independent special trustee of b a is now the sole non-charitable beneficiary of b the charitable remainderman of b is e an organization recognized as an exempt_organization under sec_501 of the code and as a private_foundation remainderman for an amount equal to the present_value of a's life income interests in said trust the actuarial values of the interest will be calculated using the discount rate in effect under sec_7520 of the code and the methodology for valuing interests in a charitable_remainder_trust contained in sec_1_664-4 of the income_tax regulations was recently examined by his personal physician who has also confirmed that there is no indication that a's life expectancy is less than would otherwise be expected for a man of his age a is aware of no physical condition that would decrease his normal life expectancy he a established b a charitable_remainder_unitrust a serves as trustee of b and c serves as a wishes to terminate b by selling his income_interest in the trust to the charitable d law permits said early termination of the trust provided there is agreement among the trustees and beneficiaries there is no requirement that d's attorney_general or any court be involved in a_trust termination in which all beneficiaries consent rulings requested a requested the following rulings early termination of b will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or as donor with respect to b early termination of b will not constitute an act of self-dealing under sec_4941 of the code by c as independent_trustee with respect to b and the proposed termination of b will not be subject_to termination_tax under sec_507 of the code statement of law sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_507 of the code imposes substantial taxes on foundations that cease to qualify as private_foundations or commit acts giving rise to liability for tax under chapter sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question and i only for purposes of sec_4941 a government_official as defined in subsection c sec_4946 of the code provides that for the purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 of the code provides that for the purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has accounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53_4941_d_-1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53_4941_d_-2 of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4947-1 of the regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations sets forth the following relevant example example j creates a charitable_remainder_annuity_trust described in sec_664 under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501l c j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 analysis sec_4947 of the regulations provides that the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries state law provides for early termination under the facts presented however it does not settle the proper allocation between the income and remainder beneficiaries the question is whether early termination may reasonably be expected to result in a greater allocation of the trust assets to the income_beneficiary to the detriment of the charitable_beneficiary in this case the income_beneficiary is not expected to receive more than he would during the full term of the trust the charitable_remainder beneficiary might receive more because the donor has a right to change the remainder beneficiary or designate an additional one and change the proportions the following facts show that the early termination will not be to the detriment of the charitable_beneficiary state law allows the early termination and all beneficiaries favor it the proposed division will not duplicate the intent of the trust in a different time frame because the trustee will use the income_tax regulations' formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiary's physician has conducted a physical examination and stated under penalties of perjury that he finds no medical conditions expected to result in a shorter-than- average longevity under sec_1_72-9 of the regulations and the income_beneficiary has signed a similar statement therefore we rule that early termination of b will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or as donor with respect to b early termination of b will not constitute an act of self-dealing under sec_4941 of the code by c as independent_trustee with respect to b and the proposed termination of b will not be subject_to termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also we express no opinion as to the tax consequences of the transactions under other provisions of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sincerely yours debra kawecki manager exempt_organizations technical group enclosure notice
